Title: To Thomas Jefferson from Sylvanus Bourne, 27 October 1806
From: Bourne, Sylvanus
To: Jefferson, Thomas


                        
                            Sir
                            
                            American ConsulateAmsterdam Octr. 27 1806.
                        
                        I have the honor to transmit you herewith a letter just recd from the Minister of Foreign Affairs at the
                            Hague accompanied by a copy of its contents to my address.
                  With sentiments of highest respect I am yr ob Sevt.
                        
                            S Bourne
                            
                        
                        
                            
                                Amsterdam Octr 28h 1806.
                     Sir.
                            The preceeding letter is the copy of one I had the honor to address you yesterday ⅌ the Magnet Cap. Bowles for Boston by whom I sent the
                                letter therein referred to & of which I here transmit a copy taken from the duplt thereof which I recd from the minister of Foreign Affairs, in order to increase
                                the chance of its duly reaching you—
                     I have the honor to be very respectfuly Sir yr devoted Sevt
                        
                        
                            S Bourne
                            
                        
                    